780 F.2d 901
UNITED STATES of America, Plaintiff-Appellant,v.S. Sam CALDWELL and Nancy Sue Brown, Defendants-Appellees.
No. 84-8787.
United States Court of Appeals,Eleventh Circuit.
Jan. 2, 1986.

Jere W. Morehead, Robert S. Stubbs, Asst. U.S. Attys., Atlanta, Ga., for plaintiff-appellant.
Christopher A. Townley, Rossville, Ga., for N. Brown.
William A. Morrison, Atlanta, Ga., for S. Caldwell.
Appeal from the United States District Court for the Northern District of Georgia, Orinda D. Evans, Judge.
Before KRAVITCH and HATCHETT, Circuit Judges, and WRIGHT*, Senior Circuit Judge.

BY THE COURT:

1
The parties joint motion to dismiss this appeal and vacate the opinion rendered on September 24, 1985, 771 F.2d 1485, is granted.



*
 Honorable Eugene A. Wright, Senior U.S. Circuit Judge of the Ninth Circuit, sitting by designation